      Case 1:16-cv-06788-PGG-JLC Document 148
                                          147 Filed 09/18/20
                                                    09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 Mayagüez, S.A.,
                                                                No: 1:16-cv-06788-PGG-JLC
                     Plaintiff,

       v.

 Citigroup Inc. et al.,

                     Defendants.



                          NOTICE OF WITHDRAWAL OF COUNSEL

        Melissa Godwin hereby informs the Court that she is no longer associated with

Shearman & Sterling LLP, counsel for the defendants, and should accordingly be removed from

the Court’s service list with respect to the above-captioned action. Shearman & Sterling

continues to serve as counsel for the defendants, and all papers in this action should continue to

be directed to the remaining Shearman & Sterling attorneys of record.

Dated: September 16, 2020

                                                              Respectfully submitted,


                                                     B y:
                                                             Melissa J. Godwin


SO, ORDERED:




Judge Gardephe, S.D.N.Y.
September 18, 2020
